Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ATTACHMENT TO ADVISORY ACTION
Responding to Arguments filed 07/20/2022
Applicant's arguments filed 07/20/2022 have been considered but they are not persuasive.
The proposed amendment includes the independent claim(s) with new subject matter. The new subject matter necessitates a need for further consideration and/or search.
Also, the arguments filed 07/20/2022, are mainly directed to the new subject matter; and absent any further teaching as to why or how the previous rejection(s), with previous subject matter, is/are improper the Examiner does not find the argument(s) persuasive and maintains the rejection(s).
/ANTHONY R SHUMATE/Primary Examiner, Art Unit 1776